Title: General Orders, 14 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 14th 1777.
Parole Bedford.C. Signs Cambridge. Dartmouth.


The Brigadiers & officers commanding brigades who have not completed their cloathing returns, according to the General Orders of the 9th instant, are to do it without the smallest delay; And all the Brigadiers and officers commanding brigades are to meet together to morrow at ten o’clock in the forenoon, at General Huntington’s quarters, to compare the wants of their brigades, and agree on the manner in which the cloathing shall be distributed. The wants of Col. Morgan’s rifle Corps, and others not included in the Brigade Returns, are to be in like manner considered Mr Kemper the Deputy Clothier General, is to attend the meeting and take the directions of the Board for the present and future distributions—A considerable quantity of cloathing being on hand, it is of the highest importance that this order be executed with the greatest punctuality.
The Court of Enquiry held the 11th instant, whereof Col. Bradley,

was president, relative to the complaint of Joseph Chambers, late Commissary to Genl Greene’s division, against Col. Josiah Parker, for “Ordering a serjeant and file of men to whip said Chambers”—have made the following report. vizt—“As Colo. Parker owns the fact, the Court after hearing the evidence produced by him, in his defence, are unanimously of opinion, that however negligent the Commissary might have been, in the discharge of the duty of his department, yet Col. Parker was by no means warranted to inflict private punishment upon him; that the punishment was illegal, and his conduct highly reprehensible, as being subversive of good order and regularity.”
